Title: To Thomas Jefferson from Francis Peyton, 2 April 1802
From: Peyton, Francis
To: Jefferson, Thomas


            Dear Sir,
              Alexandria 2d. April 1802.
            William Fitzhugh, Richard Conway, and Thomas Darne, have declined qualifying as justices of the peace for this county, in the place of those gentlemen I would propose, George Slacum, Presly Gunnell, and John Dundas, as characters best qualified in my opinion to succeed them, the two former are republicans, the latter a federalist, but who having long served the corporation as a magistrate would be considered a popular appointment,
            I am with great respect Yr. Obt. Servt.
            F. Peyton
          